DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Line 1 recites “comprising side brush motor” which is grammatically incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 5 recites “a second floor surface” and “a first floor surface” which should be replaced with “the second floor surface” and “the first floor surface” for clarity because said elements were recited in line 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara                          (US 5,255,409 A1) in view of Jeong (US 2010/0132149).
As to claim 1, Fujiwara discloses a cleaning machine, comprising:
a cleaning head assembly (17; Fig. 1); and 							a controller circuit (38; Fig. 6) coupled to a sensor (The sensor disclosed in column 13, lines 22-27) and configured to detect an indication of friction caused by an interaction between the cleaning head assembly and the floor surface (column 13, lines 22-27), and to alter a cleaning characteristic (The amount of power to electric blower 7) of the cleaning machine based on the indication of friction                      (column 13, lines 8-21).
Fujiwara does not disclose a drive configured to drive the cleaning machine across a floor surface, the cleaning head positioned to engage the floor surface while the cleaning machine is maneuvered by the drive, and the cleaning machine being specifically a cleaning robot.
Jeong discloses a drive (70, 71; Fig. 1 and paragraph 43) configured to drive a cleaning robot across a floor surface; the cleaning head positioned to engage the floor surface while the robot is maneuvered by the drive (Fig. 5 and paragraph 71).
It would have been obvious to have modified Fujiwara to include a drive configured to drive the cleaning machine across a floor surface, the cleaning head positioned to engage the floor surface while the cleaning machine is maneuvered by the drive, and the cleaning machine being specifically a cleaning robot, as taught by Jeong, so that the user does not have to exert a large amount of force to pull the cleaning robot.

As to claim 3, wherein the controller circuit is configured to: detect an indication of an increase in friction as the robot travels from a first floor surface to a second floor surface (Note that the friction of a floor surface differs for different floor surfaces; column 13, lines 22-27); and increase the suction force in response to the detected indication of the increase in friction (column 12, lines 28-33 and 45-50). 
As to claim 4, wherein the controller circuit is configured to: detect an indication of a decrease in friction as the robot travels from a second floor surface to a first floor surface (column 13, lines 22-27); and decrease the suction force in response to the detected indication of the decrease in friction (column 12, lines 28-33 and 45-50).
As to claim 5, wherein the controller circuit is configured to alter the cleaning characteristic including adjusting a speed of the motor driven vacuum fan (7) based on the indication of friction (column 12, lines 28-33 and 45-50, and column 13, lines 22-27).
As to claim 6, comprising side brush motor (19) configured to drive a side brush (18) to flick debris into a path of the cleaning head assembly (Fig. 5 and column 5, lines 24-26), wherein the controller circuit is configured to alter the cleaning characteristic including adjusting a speed of the side brush motor based on the indication of friction (column 5, lines 62-68, column 6, lines 1-3, and column 13, lines 22-27). 
As to claim 7, wherein: the cleaning head assembly comprises a cleaning roller (18) rotatably mounted parallel to the floor surface, the cleaning roller driven by a roller motor (19) to contact and agitate the floor surface during cleaning (Fig. 5 and column 5, lines 24-26); and the controller circuit is 
As to claim 8, wherein the controller circuit is configured to detect an indication of an increase in friction as the robot travels from a first floor surface to a second floor surface based on an increase in power drawn by the roller motor (column 12, lines 28-33 and 45-50, and column 13, lines 22-27).
As to claim 9, wherein the controller circuit is configured to detect an indication of a decrease in friction as the robot travels from a second floor surface to a first floor surface based on a decrease in power drawn by the roller motor (column 12, lines 28-33 and 45-50, and column 13, lines 22-27).
As to claim 10, wherein the controller circuit is configured to recognize a type of the floor surface based on the detected indication of friction (Recognition of a type of the floor surface is based on the level of friction detected causing a change in the power draw of electric blower 7; column 12, lines 28-33 and 45-50, and column 13, lines 22-27).
As to claim 11, wherein the controller circuit is configured to: detect a change in friction indication from a first friction indication to a second friction indication; and determine a change in floor type from a first floor type to a second floor type different from the first floor type based on the detected changes in friction indication (Determination of change in a type of the floor surface is based on the level of friction detected causing a change in the power draw of electric blower 7; column 12, lines 28-33 and 45-50, and column 13, lines 22-27). 
As to claim 12, wherein the first and second floor types are each selected from a hard floor surface and a soft floor surface (The hardness of the floor surface depends on the level of friction detected, and therefore hard and soft floor surfaces are detected; column 12, lines 28-33 and 45-50, and column 13, lines 22-27).

As to claim 15, Vicenti discloses a method of operating a cleaning machine, comprising sensing a signal responsive to friction caused by an interaction between a cleaning head assembly (17; Fig. 1) of the cleaning machine and a floor surface as the cleaning machine traversing the floor surface (column 13, lines 22-27); detecting, via a controller circuit (38; Fig. 6), an indication of the friction using the sensed signal; and alter, via the controller circuit, a cleaning characteristic (The amount of power to electric blower 7) of the cleaning machine based on the indication of friction (column 13, lines 8-21).
Fujiwara does not disclose the cleaning machine being specifically a cleaning robot.
Jeong discloses a cleaning robot (paragraph 71).
It would have been obvious to have modified Fujiwara such that the cleaning machine is specifically a cleaning robot, as taught by Jeong, in order to provide automatic cleaning to the cleaning machine, thereby saving the user effort.
As to claim 16, wherein altering the cleaning characteristic includes, based on the indication of friction, adjusting a suction force of a motor driven vacuum fan (7) configured to suck debris into a cleaning bin (The chamber surrounding 9; Fig. 3 and column 4, lines 24-34) of the robot                         (column 13, lines 8-21).
As to claim 17, comprising: increasing the suction force in response to an indication of an increase in friction as the robot travels from a first floor surface to a second floor surface; and 
As to claim 18, wherein altering the cleaning characteristic includes, based on the indication of friction, adjusting one or more of a speed of a motor driven vacuum fan (7) or a speed of a side brush motor (19) configured to drive a side brush (18) to flick debris into a path of the cleaning head assembly (column 12, lines 28-33 and 45-50, and column 13, lines 22-27).
As to claim 19, comprising: based on the sensed signal, determining a power drawn by a roller motor (19) driving a cleaning roller (18) of the cleaning head assembly to contact and agitate the floor surface during cleaning; and detecting the indication of friction based on the power drawn by the roller motor (column 12, lines 28-33 and 45-50, and column 13, lines 22-27).
As to claim 20, comprising detecting an indication of an increase in friction as the robot travels from a first floor surface to a second floor surface based on an increase in power drawn by the roller motor; and detecting an indication of a decrease in friction as the robot travels from the second floor surface to the first floor surface based on a decrease in power drawn by the roller motor (column 12, lines 28-33 and 45-50, and column 13, lines 22-27).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723